              Case 3:20-cr-05447-RJB Document 38 Filed 03/29/21 Page 1 of 3


 1                         UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF WASHINGTON AT TACOMA
 2
        UNITED STATES OF AMERICA,
 3                                                          Case No. CR20-5447-01-RJB
               Plaintiff,
                                                            DETENTION ORDER
 4                     v.

 5      ALFREDO VALDOVINOS-DIAZ,

 6             Defendant.

 7

 8         THE COURT accepts the stipulation to detention without prejudice, offered by the

 9   defense and agreed to by the Government, and also finds that no condition or

10   combination of conditions which defendant can meet will reasonably assure the

11   appearance of the defendant as required and/or the safety of any other person and the

12   community.

13         This finding is based on 1) the nature and circumstances of the offense(s)

14   charged, 2) the weight of the evidence against the person; 3) the history and

15   characteristics of the person; and 4) the nature and seriousness of the danger release

16   would impose to any person or the community.

17

18                          Findings of Fact/ Statement of Reasons for Detention

19         The Court finds that Mr. Sanchez-Espino presents a danger to others and to the

20         community, which the Pretrial Services Report (Dkt. 31) shows by clear and

21         convincing evidence -- based on criminal history showing a prior conviction in

22         2014 for conspiracy to distribute methamphetamine, for which the defendant

23         received a sentence of 96 months in federal custody with four years of supervised

24         release. The Court also finds dangerousness by clear and convincing evidence

           based on allegations concerning possession, intent to distribute, and conspiracy
                                                 1
           Case 3:20-cr-05447-RJB Document 38 Filed 03/29/21 Page 2 of 3


 1       in relation to distribution of methamphetamine – as charged in the Indictment

 2       (Dkt. 1) concerning the current offense.

 3

 4       The Court also finds a risk of failure to appear, and risk of flight, based on the

 5       defendant having allegedly committed the instant offenses while in prison serving

 6       time in federal custody. Dkt. 31 at 3. According to the Pretrial Services Report,

 7       Mr. Valdovinos-Dias is a citizen of Mexico; he was arrested in Oklahoma on the

 8       instant charges; the uncertainty of his immigration status (there has been an

 9       immigration detainer lodged against him since 2014) shows he is a flight risk.

10       And, the Indictment for allegedly committing new federal felony drug offenses

11       while in custody serving a sentence for a previous federal felony drug offense,

12       shows by a preponderance of the evidence that he is a risk for ignoring court

13       orders and failing to appear, or a risk of flight. Pretrial Services Report (Dkt. 31 at

14       2-3).

15       This order is entered without prejudice; the defendant may make a motion in the

16       future for a detention review hearing.

17                                    Order of Detention

18   <   The defendant shall be committed to the custody of the Attorney General for

19       confinement in a corrections facility separate, to the extent practicable, from

20       persons awaiting or serving sentences or being held in custody pending

21       appeal.

22   <   The defendant shall be afforded reasonable opportunity for private

23       consultation with counsel.

24


                                                  2
           Case 3:20-cr-05447-RJB Document 38 Filed 03/29/21 Page 3 of 3


 1

 2

 3   <   The defendant shall on order of a court of the United States or on request of

 4       an attorney for the Government, be delivered to a United States Marshal for

 5       the purpose of an appearance in connection with a court proceeding.

 6
                                                     March 29, 2021

                                               A
 7

 8                                             Theresa L. Fricke
                                               United States Magistrate Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                           3
